--------------------------------------------------------------------------------

EXHIBIT 10.1


ABINGTON BANK
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
8th day of August 2007, between Abington Savings Bank, a Pennsylvania chartered,
stock-form savings bank doing business as “Abington Bank” (the “Bank” or the
“Employer”), and Eric L. Golden (the “Executive”).
 
WITNESSETH


WHEREAS, the Executive is presently an officer of the Bank;


WHEREAS, the Bank desires to be ensured of the Executive’s continued
participation in the business of the Bank; and


WHEREAS, in order to induce the Executive to remain in the employ of the Bank
and in consideration of the Executive agreeing to remain in the employ of the
Bank, the parties desire to specify the severance benefits which shall be due
the Executive in the event that his employment with the Bank is terminated under
specified circumstances;


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the Bank and the Executive hereby agree as follows:


1.    Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:


(a)    Base Salary.“Base Salary” shall have the meaning set forth in Section
3(a) hereof.


(b)    Cause. Termination by the Employer of the Executive’s employment for
“Cause” shall mean termination because of personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, willful conduct which is materially detrimental
(monetarily or otherwise) to the Employer or material breach of any provision of
this Agreement.


(c)    Change in Control.“Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.


(d)    Code.“Code” shall mean the Internal Revenue Code of 1986, as amended.


(e)    Corporation.“Corporation” shall mean Abington Bancorp, Inc., a
Pennsylvania corporation, or any successor thereto.


(f)    Date of Termination.“Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.
 

--------------------------------------------------------------------------------



 
(g)    Disability. “Disability” shall mean the Executive (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Employer.
 
(h)    Good Reason. Termination by the Executive of the Executive’s employment
for “Good Reason” shall mean termination by the Executive based on the
occurrence of any of the following events:



 
(i)
any material breach of this Agreement by the Employer, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) a material diminution in the authority,
duties or responsibilities of the officer to whom the Executive is required to
report, or
       
(ii)
any material change in the geographic location at which the Executive must
perform his services under this Agreement;



provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive. If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(i)    IRS.“IRS” shall mean the Internal Revenue Service.


(j)    Notice of Termination. Any purported termination of the Executive’s
employment by the Employer for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than fifteen (15)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employer’s termination of the Executive’s employment for
Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 10 hereof.


(k)    Retirement.“Retirement” shall mean voluntary termination by the Executive
in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to the Employer’s salaried employees.


2.    Term of Employment.


(a)    The Employer hereby employs the Executive as Vice President and
Controller, and the Executive hereby accepts said employment and agrees to
render such services to the Employer on the terms and conditions set forth in
this Agreement. Subject to the terms hereof, this Agreement shall terminate
three (3) years after the date first above written. Beginning on the day which
is one year subsequent to the date first above written, and on each annual
anniversary thereafter, the term of this Agreement shall be extended for a
period of one additional year provided that the Employer has not given notice to
the Executive in writing at least 30 days prior to such day that the term of
this Agreement shall not be extended further and/or the Executive has not given
notice to the Employer of his election not to extend the term at least thirty
(30) days prior to any such anniversary date. If any party gives timely notice
that the term will not be extended as of any such annual anniversary date, then
this Agreement shall terminate at the conclusion of its remaining term.
References herein to the term of this Agreement shall refer both to the initial
term and successive terms.
 
2

--------------------------------------------------------------------------------


 
(b)    During the term of this Agreement, the Executive shall perform such
executive services for the Employer as is consistent with his title of Vice
President and Controller and from time to time assigned to him by the Employer’s
Board of Directors.


3.    Compensation and Benefits.


(a)    The Employer shall compensate and pay the Executive for his services
during the term of this Agreement at a minimum base salary of $82,500 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be determined by the Board of Directors of the Employer and may not be decreased
without the Executive’s express written consent. In addition to his Base Salary,
the Executive shall be entitled to receive during the term of this Agreement
such bonus payments as may be determined by the Board of Directors of the
Employer.


(b)    During the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employer, to the extent commensurate with his then duties and responsibilities,
as fixed by the Board of Directors of the Employer. The Employer shall not make
any changes in such plans, benefits or privileges which would adversely affect
the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employer and
does not result in a proportionately greater adverse change in the rights of or
benefits to the Executive as compared with any other executive officer of the
Employer. Nothing paid to the Executive under any plan or arrangement presently
in effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) hereof.


(c)    During the term of this Agreement, the Executive shall be entitled to
paid annual vacation in accordance with the policies as established from time to
time by the Board of Directors of the Employer. The Executive shall not be
entitled to receive any additional compensation from the Employer for failure to
take a vacation, nor shall the Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.


4.    Expenses. The Employer shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of or in connection with the business of the Employer, including, but not by way
of limitation, automobile and traveling expenses, subject to such reasonable
documentation and other limitations as may be established by the Board of
Directors of the Employer. If such expenses are paid in the first instance by
the Executive, the Employer shall reimburse the Executive therefor.


5.    Termination.


(a)    General. The Employer shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.


(b)    Termination for Cause or Voluntary Resignation. In the event that the (i)
the Executive’s employment is terminated by the Employer for Cause, or (ii) the
Executive terminates his employment hereunder other than for Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
 
3

--------------------------------------------------------------------------------


 
(c)    Termination Due to Disability, Retirement or Death. In the event that the
Executive’s employment is terminated as a result of Disability, Retirement or
the Executive’s death during the term of this Agreement, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.


(d)    Involuntary or Good Reason Termination Prior to a Change in Control. In
the event that (i) the Executive’s employment is terminated by the Employer for
other than Cause, Disability, Retirement or the Executive’s death or (ii) such
employment is terminated by the Executive for Good Reason, in each case prior to
a Change in Control, then the Employer shall:


(A)    pay to the Executive in a lump sum as of the Date of Termination, a cash
severance amount equal to the product of one (1) times the sum of (i) the
Executive’s then current Base Salary, and (ii) the cash bonus paid to the
Executive by the Employer for the calendar year preceding the Date of
Termination; and


(B)    maintain and provide for a period ending at the earlier of (i) twelve
(12) months subsequent to the Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), with the
Executive responsible for paying the same share of any premiums, co-payments or
deductibles as if he was still an employee, the Executive’s continued
participation in all group insurance, life insurance, health and accident, and
disability insurance coverage offered by the Employer in which the Executive was
participating immediately prior to the Date of Termination; provided that any
insurance premiums payable by the Employer or any successors pursuant to this
Section 5(d)(B) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; and provided further that if the Executive’s
participation in any group insurance plan is barred, the Employer shall arrange
to provide the Executive with benefits outstandingly similar to those which the
Executive was entitled to receive under such group insurance plan at no
additional cost to the Executive; and


(C)    pay to the Executive, in a lump sum as of the Date of Termination, a cash
amount equal to the projected cost to the Employer of providing benefits to the
Executive for a period of twelve (12) months pursuant to any other employee
benefit plans, programs or arrangements offered by the Employer in which the
Executive was entitled to participate immediately prior to the Date of
Termination (other than cash bonus plans, retirement plans or stock compensation
plans of the Employer or the Corporation), with the projected cost to the
Employer to be based on the costs incurred for the calendar year immediately
preceding the year in which the Date of Termination occurs and with any
automobile-related costs to exclude any depreciation on Bank-owned automobiles.


(e)    Involuntary or Good Reason Termination Concurrently with or Subsequent to
a Change in Control. In the event that (i) the Executive’s employment is
terminated by the Employer for other than Cause, Disability, Retirement or the
Executive’s death or (ii) such employment is terminated by the Executive for
Good Reason, in each case either concurrently with or subsequent to a Change in
Control, then the Employer shall, subject to the provisions of Section 6 hereof,
if applicable,


(A)    pay to the Executive, in a lump sum as of the Date of Termination, a cash
severance amount equal the product of two (2) times (i) the Executive’s then
current Base Salary, and (ii) the cash bonus paid to the Executive by the
Employer for the calendar year preceding the Date of Termination; and
 
4

--------------------------------------------------------------------------------


 
(B)    maintain and provide for a period ending at the earlier of (i)
twenty-four (24) months subsequent to the Date of Termination or (ii) the date
of the Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), with the
Executive responsible for paying the same share of any premiums, co-payments or
deductibles as if he was still an employee, the Executive’s continued
participation in all group insurance, life insurance, health and accident, and
disability insurance coverage offered by the Employer in which the Executive was
participating immediately prior to the Date of Termination; provided that any
insurance premiums payable by the Employer or any successors pursuant to this
Section 5(d)(B) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; and provided further that if the Executive’s
participation in any group insurance plan is barred, the Employer shall arrange
to provide the Executive with benefits outstandingly similar to those which the
Executive was entitled to receive under such group insurance plan at no
additional cost to the Executive; and


(C)    pay to the Executive, in a lump sum as of the Date of Termination, a cash
amount equal to the projected cost to the Employer of providing benefits to the
Executive for a period of twenty-four (24) months pursuant to any other employee
benefit plans, programs or arrangements offered by the Employer in which the
Executive was entitled to participate immediately prior to the Date of
Termination (other than cash bonus plans, retirement plans or stock compensation
plans of the Employer or the Corporation), with the projected cost to the
Employer to be based on the costs incurred for the calendar year immediately
preceding the year in which the Date of Termination occurs and with any
automobile-related costs to exclude any depreciation on Bank-owned automobiles.


6.    Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employer, would constitute a “parachute payment” under Section 280G of the Code,
then the payments and benefits payable by the Employer pursuant to Section 5
hereof shall be reduced by the minimum amount necessary to result in no portion
of the payments and benefits under Section 5 being non-deductible to the
Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. If the payments and benefits under
Section 5 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits. The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent tax counsel selected by the Employer and
paid by the Employer. Such counsel shall promptly prepare the foregoing opinion,
but in no event later than ten (10) days from the Date of Termination, and may
use such actuaries as such counsel deems necessary or advisable for the purpose.
Nothing contained herein shall result in a reduction of any payments or benefits
to which the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 6, or a reduction in the
payments and benefits specified in Section 5 below zero.


7.    Mitigation; Exclusivity of Benefits.


(a)    The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Sections 5(d)(B)(ii) and
5(e)(B)(ii) hereof.


(b)    The specific arrangements referred to herein are not intended to exclude
any other benefits which may be available to the Executive upon a termination of
employment with the Employer pursuant to employee benefit plans of the Employer
or otherwise.
 
5

--------------------------------------------------------------------------------


 
8.    Withholding. All payments required to be made by the Employer hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld pursuant to any applicable law or regulation.


9.    Assignability. The Employer may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employer may hereafter merge or consolidate
or to which the Employer may transfer all or substantially all of its assets, if
in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employer hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder.


10.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



 
To the Employer:
Board of Directors
   
Abington Savings Bank
   
180 Old York Road
   
Jenkintown, Pennsylvania
       
To the Executive:
Eric L. Golden
   
At the address last appearing on the
   
personnel records of the Employer

 
11.    Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Employer to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


12.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


13.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


14.    Nature of Obligations. Nothing contained herein shall create or require
the Employer to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.


15.    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


16.    Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
6

--------------------------------------------------------------------------------


 
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


18.    Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the regulations
promulgated thereunder, including 12 C.F.R. Part 359. In the event of the
Executive’s termination of employment with the Bank for Cause, all employment
relationships and managerial duties with the Bank shall immediately cease
regardless of whether the Executive is in the employ of the Corporation
following such termination. Furthermore, following such termination for Cause,
the Executive will not, directly or indirectly, influence or participate in the
affairs or the operations of the Bank.


19.    Payment of Costs and Legal Fees and Reinstatement of Benefits. In the
event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (b) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement, within thirty (30) days following the
date such judgment, arbitration or settlement becomes final and non-appealable.


20.    Entire Agreement. This Agreement embodies the entire agreement between
the Employer and the Executive with respect to the matters agreed to herein. All
prior agreements between the Employer and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.


IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.
 
 

 

Attest   ABINGTON SAVINGS BANK                       /s/ Edward W. Gormley   By:
/s/ Robert W. White        
Robert W. White
       

President and Chief Executive Officer
                          EXECUTIVE                           By:
/s/ Eric L. Golden
       
Eric L. Golden
 



        


7